In a negligence action to recover damages for personal injuries, etc., plaintiff appeals from an order of the Supreme Court, Westchester County, dated September 30, 1977, which denied his renewed motion for a general preference. Order reversed, with $50 costs and disbursements, and motion granted. Under the circumstances of this case, Special Term improvidently exercised its discretion in denying plaintiff’s motion for a general preference. Martuscello, J. P., Damiani, Titone and Shapiro, JJ., concur.